Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 07, 2017

The Court of Appeals hereby passes the following order:

A17A1462. SHERYL L. SMITH v. DLJ MORTGAGE CAPITAL, INC. et al.

      This case was docketed by this court on March 31, 2017, and appellant’s brief
and enumeration of errors were due April 20, 2017. On April 21, 2017, the appellant
filed a motion for an extension of time in which to file an enumeration of errors and
brief which the court granted and extended the filing date to May 15, 2017. As of the
date of this order, appellant still has not filed a brief and enumeration of errors within
the time frame permitted. Accordingly, this appeal is hereby DISMISSED as
abandoned pursuant to Court of Appeals Rules 13 and 23.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   06/07/2017
                                                 I certify that the abov e is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.